


110 HR 4083 IH: Non-Prescription Drug Modernization Act of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4083
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Waxman (for
			 himself and Mr. Allen) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide for the amendment or repeal of monographs, to expand the Food and Drug
		  Administration’s authority to regulate drug advertising, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Non-Prescription Drug Modernization Act of
			 2007.
		2.Amending or
			 repealing monographsSubchapter E of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et seq.) is amended by adding at
			 the end the following:
			
				568.Amending or
				repealing monographs
					(a)Good
				causeIn applying section 553
				of title 5, United States Code, to any amendment to or repeal of a monograph
				established pursuant to section 330.10 of title 21, Code of Federal Regulations
				(or any successor regulation), good cause (as such term is used in subsections
				(b) and (d) of such section 553) is deemed to exist, and notice and public
				procedure are deemed to be unnecessary (as such term is used in subsection (b)
				of such section 553), for purposes of making such amendment or repeal
				if—
						(1)there is a finding—
							(A)by the Secretary
				that the category of drugs or the specific drug involved is associated with a
				significant risk; or
							(B)by the Secretary, after holding a meeting
				of an advisory committee of the Food and Drug Administration to evaluate the
				category of drugs or the specific drug involved, that such category of drugs or
				specific drug lacks evidence of effectiveness; and
							(2)such amendment or repeal is based, in whole
				or in part, on such finding.
						(b)Subsequent
				comment periodAfter the amendment or repeal of a monograph in
				accordance with subsection (a), the Secretary may provide a period for public
				comments on the amendment or repeal and may make additional changes with
				respect to the monograph to reflect comments received, if determined
				appropriate by the
				Secretary.
					.
		3.Expansion of FDA’s
			 authority to regulate drug advertising
			(a)In
			 generalThe Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) is amended—
				(1)in section
			 303(g)(1), by striking With respect to and all that follows
			 through section 351 of the Public Health Service Act, and
			 inserting With respect to a person who is a holder of an approved
			 application under section 505 or under section 351 of the Public Health Service
			 Act, or a person who is the manufacturer of a drug marketed pursuant to a
			 monograph established pursuant to section 330.10 of title 21, Code of Federal
			 Regulations (or any successor regulation),; and
				(2)in section
			 502(n)—
					(A)by striking the
			 term prescription drug each place such term appears and inserting
			 drug; and
					(B)by striking
			 subject to section 503(b)(1).
					(b)RegulationsThe
			 Commissioner of Food and Drugs shall promulgate such revisions to the
			 regulations under section 502(n) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 352(n)) as may be necessary to carry out the amendments made by
			 subsection (a).
			(c)Transitional
			 provisions
				(1)False or
			 misleading advertisementsDuring the period beginning on the date
			 of the enactment of this Act and ending on the effective date of the
			 regulations required by subsection (b), a drug other than a prescription drug
			 is deemed to be misbranded under section 502(n) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 352(n)) if any advertisement or other descriptive
			 printed matter issued or caused to be issued by the manufacturer, packer, or
			 distributer with respect to that drug is false or misleading.
				(2)DefinitionsThe terms used in this subsection have the
			 meanings applicable to those terms in section 502(n) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 352(n)).
				4.Identification
			 and report on monographs
			(a)Identification
				(1)In
			 generalThe Commissioner of Food and Drugs (in this section
			 referred to as the Commissioner) shall identify each monograph
			 established pursuant to section 330.10 of title 21, Code of Federal
			 Regulations, that may require further review to determine whether the monograph
			 is in need of amendment or repeal.
				(2)Public
			 commentsTo assist in the identification of such monographs, the
			 Commissioner shall give interested persons, including medical societies and
			 other entities with expertise on drugs, an opportunity to submit
			 comments.
				(b)ReportNot
			 later than 2 years after the date of the enactment of this Act, the
			 Commissioner shall submit a report to the Congress identifying any monographs
			 that, as determined by the Commissioner, may require further review to
			 determine whether such monographs are in need of amendment or repeal. Such
			 report shall include—
				(1)an assessment of
			 the resources necessary to conduct such review and make such amendments or
			 repeals;
				(2)a
			 summary of the comments received under subsection (a)(2); and
				(3)a
			 listing of the monographs that, as recommended in such comments, are in need of
			 amendment or repeal and the basis for such recommendations.
				5.Authorization of
			 appropriationsTo carry out
			 this Act and the amendments made by this Act, there are authorized to be
			 appropriated such sums as may be necessary.
		
